DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 10 contains non-English writing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “smooth surface” in claim 6 is a relative term which renders the claim indefinite. The term “smooth surface” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what characteristics a surface must have to be considered smooth. For purposes of examination, Examiner will assume a smooth surface has a smaller surface roughness than the portion with the linear recess-and-protrusion pattern.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Parr et al. (US Pub. 2015/0004335 A1).
Regarding claim 1, claim 1 contains a limitation, protrusion pattern portions that are… randomly arranged with no regularity, which defines a product by how the product was made. Thus, claim 1 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply no regularity. Parr discloses such a product as discussed below.
Parr discloses a visual effect on rubber articles comprising at least one surface feature (linear recess-and-protrusion portion) where the surface feature comprises a plurality of linear elements (plurality of grooves arranged side by side) (abstract, Figs. 1, 4A, 4B, and 4C). The surface feature may also include textured lettering ([0044]-[0045]) located in surface features which has a border (protrusion pattern portions) that is greater in height than the surface near the border (greater in height than any of the surface features) ([0052], [0063], and Figs. 2 to 4) where the lettering is not considered to have a regular pattern. 
Regarding claim 3, Parr discloses the linear elements having a depth or height of 0.025 mm to 0.305 mm (25 to 305 microns) ([0008], [0046], and [0067]).
Regarding claim 4, Parr does not specifically disclose the height of the border. However, given the border height is greater than the height of the surface features ([0052], [0063] and Fig. 3), and the surface features have a depth or height of at least 25 microns ([0008]), the border would also have a height of at least 25 microns. 
Regarding claim 5, Parr discloses the surface features being in distinct areas which are separated ([0041]) by a border ([0052] and [0064]) where the grooves are different in each area ([0043], [0065], [0088]-[0090], and Figs. 1-5). 
Regarding claim 6, Parr discloses a smooth pattern portion which is smoother than the surface features with the linear elements, has a different shape than those surface features, and has a height that is less than the border (Figs. 1-4, [0027], [0044]-[0045], [0051]-[0052], [0058], and [0063]).

Claim(s) 1, 3-4, and 6-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Terada (US Pub. 2020/0353714 A1).
Regarding claim 1, claim 1 contains a limitation, protrusion pattern portions that are… randomly arranged with no regularity, which defines a product by how the product was made. Thus, claim 1 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply no regularity. Terada discloses such a product as discussed below.
Regarding claims 1 and 7, Terada discloses a decorative sheet with a three-dimensional effect and tactile sense comprising a base material, image design layer (patterned layer), and thermoplastic resin layer and protective layer (resin layer) with a recess and projection design (abstract). The recess and projection design has recess and projection portions (protrusion pattern portions) that form regions in which lesser height recess and projections (linear recess-and-projection-pattern) (hereafter “smaller recesses and projections”) are formed (abstract and Fig. 1). The smaller recesses and projections have a plurality of grooves arranged side by side (Fig. 1 and [0028]). The recess and projection portions are not arranged regularly and are arranged in the smaller recesses and projections (Fig. 1).
Regarding claims 3 and 4, Terada discloses the smaller recesses and projections having a height of 0.5 to 10 microns with an example at 10 microns ([0028] and [0053]) and the recess and projections portions have a height of 3 to 200 microns ([0027]) with an example at 200 microns ([0053]). 
Regarding claim 6, Terada discloses the recess portions containing a smooth pattern portion in the smaller recesses and protrusions which has a different shape than the smaller recesses and protrusions where the projection portion has greater height (Fig. 1, see 9d, specifically the most right 9d). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parr.
Parr disclose the width of the lines elements in the features being 25 to 205 microns and the spacing being 25 to 609 microns which gives a pitch of 50 to 814 microns ([0008]) which overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Parr does not disclose the area of each border. However, given the width of the line elements in the surface features are a minimum of 25 microns ([0008]), the border is thicker (Fig. 3), and the length is much greater than the width (Fig. 3), Parr is considered to disclose an area of at least 0.02 mm2 as claimed (see Figs. 2-5 where the border is substantially larger than the lines which form the surface features).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parr as applied to claim 1 above, and further in view of Kataoka et al. (US Pub. 2016/0214345 A1). 
Parr discloses the sheet of claim 1 as discussed above. Parr further discloses the width of the line elements in the features being 25 to 205 microns and the spacing being 25 to 609 microns which gives a pitch of 50 to 814 microns ([0008]) which overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05. 
Parr does not disclose the area for the boarders. 
Kataoka discloses a decorative sheet with bulging sections that gives excellent quality of design (abstract) where the bulging section should be at least 0.01 mm2 to ensure the pattern is recognized ([0055]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the border in Parr to have an area of at least 0.01 mm2 which overlaps the claimed range to have a convex region that may be visually recognized as taught in Kataoka (Kataoka, [0055] and see Parr, abstract where a visual effect is desired). 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parr as applied to claim 1 above, and further in view of Terada
Parr discloses the sheet of claim 1 as discussed above. Parr does not disclose the layers claimed to form the sheet. 
Terada discloses a decorative sheet with a three-dimensional effect and tactile sense comprising a base material, image design layer (patterned layer), and thermoplastic resin layer and protective layer (resin layer) with a recess and projection design (abstract). The recess and projection design has recess and projection portions (protrusion pattern portions) that form regions in which lesser height recess and projections (linear recess-and-projection-pattern) (hereafter “smaller recesses and projections”) are formed (abstract and Fig. 1). The smaller recesses and projections have a plurality of grooves arranged side by side (Fig. 1 and [0028]). The recess and projection portions are not arranged regularly and are arranged in the smaller recesses and projections (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the embossed design in Parr to be placed on a decorative sheet taught in Terada with the base, image design layer, and resin and surface protective layers as a design that will have both visual and tactile sense and as a conventionally known decorative sheet on to which it is desired to place a visual effect design (Parr, abstract and Terada, abstract). 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terada as applied to claim 1 above, and further in view of Proksch et al. (US Pub. 2016/0059512 A1) and Kataoka et al. (US Pub. 2016/0214345 A1).
Terada discloses the sheet of claim 1 as discussed above
Terada does not disclose the pitch for the groove structure in the smaller recesses and protrusions or the area for the projection portion. 
Proksch discloses thermoplastic polymer films with a micro-embossed pattern and first embossing pattern (abstract) which form matte and glossy finishes ([0002]). Micro-embossed portions have a line density of 125 lines/inch or more which gives a pitch of about 200 microns or less to achieve a matte finish ([0011] and [0058]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the pitch of the smaller recesses and projections in Terada to be about 200 microns or less as taught in Proksch to achieve a matte finish (Proksch, [0057]-[0058] and Terada, [0028]). 
Kataoka discloses a decorative sheet with bulging sections that gives excellent quality of design (abstract) where the bulging section should be at least 0.01 mm2 to ensure the pattern is recognized ([0055]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the protrusion portions in Terada to have an area of at least 0.01 mm2 which overlaps the claimed range to have a convex region that may be visually recognized as taught in Kataoka (Kataoka, [0055] and see Terada, abstract where a visual effect is desired). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 2009/0260307 A1 discloses a floor panel comprising a décor that is a pattern of several wood parts (abstract and Figs. 1-14). US Pub. 2019/0248100 A1 discloses a decorative sheet in which squashing of an embossed shape is suppressed (abstract and Figs. 1-4). US Pub. 2011/0311764 A1 discloses a microstructure on a surface with a first set of microfeatures that exhibits physically different physical properties than a non-microstructured surface (abstract and Fig. 9). US Pub. 2015/0166844 A1 discloses polymeric substrates with low and high gloss areas in a predetermined pattern and at least one physical microstructure superimposed on the high and low gloss areas (abstract and Figs. 1 and 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783